DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-12 and 15, drawn to the base plate for an electronic component, classified in class 335, subclass 202.
	II.	Claims 13 and 14, drawn to the method for electrically and mechanically connecting the base plate and the circuit board of the electronic component, classified in class 29, subclass 622, H01F13/006.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the base plate for an electronic component can be used without using the method for electrically and mechanically connecting the base plate and the circuit board of the electronic component.
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-3.
Species 2: as shown in Figures 4-7. 
Species 3: as shown in Figures 8 and 9. 
The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
Applicants’ election of Group I, claims 1-12 and 15, Species 3, figures 7-9, and withdraw the method claims 13 and 14, in the email sent on 3/24/22 is acknowledged.  
In the email, applicant argued that:
“I don’t see how I can do that because “[0037] FIG. 7 shows the base plate according to FIG 4 in view from below with fixed contacts.”  Figs. 4-9 belong to the same species”.

	Examiner agreed figure 7 belongs to Species 2, Figures 4-7.  However, Examiner does not agree figures 8 and 9 belong to Species 2, because figures 8 and 9 show different structures than figures 4-7.  Figures 4-7 show the structures of the base plate, whereas figures 8 and 9 show the structures of the press-fit system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ice et al. (US 2005/0026469) in view of Demonica et al. (US 2009/0203237).
Regarding claim 1, Ice discloses a detachable module connector comprising:
base plate for an electronic component, comprising: 
a plate-shaped base body (20); and an electrical contact (41), 
wherein the electrical contact (41) extends through the base body (20), 
wherein one end of the electrical contact (41) forms an electrical terminal (40) of the electronic component, and 
wherein another end of the electrical contact (41) has an electrically conductive connection section configured to be connected to a circuit board (20) to form a permanent electrical connection.
	Ice does not disclose the electrically conductive connection section configured to be connected to a circuit board (20) to form a permanent electrical connection without soldering.	
Domonica discloses an electronic assembly comprising the electrically conductive connection section (42, 44) configured to be connected to a circuit board (22) to form a permanent electrical connection without soldering (see para. [0004]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrically conductive connection section (42, 44) configured to be connected to a circuit board (22) to form a permanent electrical connection without soldering as taught by Domonica with Ice’s device for the purpose of securing a plastic header connector.
Regarding claim 4, Ice discloses: 
the connecting section (40) extends, at least in some areas, essentially parallel to a flat side of the base body (20).


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ice et al. (US 2005/0026469) and Demonica et al. (US 2009/0203237) in view of Eldridge et al. (US 2002/0117330).
Regarding claim 2, Ice and Demonica do not disclose the plate-shaped base body is made of plastic. 
Eldridge discloses a contact structures comprising the plate-shaped base body is made of plastic (see para. [0223], [0590], [0597], [0637]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plastic base body as taught by Eldridge with Ice’s device for the purpose of preventing short circuit.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ice et al. (US 2005/0026469) and Demonica et al. (US 2009/0203237) in view of Kern et al. (US 6,078,491).
Regarding claim 3, Ice does not discloses: the electrically conductive connection section is configured to be pressed into the circuit board.
Kern discloses a relay comprising the electrically conductive connection section is configured to be pressed into the circuit board (para. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrically conductive connection section is configured to be pressed into the circuit board as taught by Kern with Ice’s device for the purpose of suitability of the intended use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the electronic component, comprising:
Claim 5: the electrical contact or the base body has a force-receiving section which extends non-parallel to the connection section.
Claim 6: the electrical contact or the base body has a force- receiving section which extends at a right angle to the connection section.
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the base plate for an electronic component, comprising the connecting section extends, at least in parts, parallel to a flat side of the base body, and wherein the angled electrical contact includes a force-receiving section which extends between the base body and the connecting section and which is arranged perpendicular to the connecting section, including along with the remaining limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 16, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837